Citation Nr: 1500711	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and anxiety.

[The issue of entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $9,801.50 is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty training in the Army National Guard from May 1997 to September 1997.  He was also ordered from the Army Reserve to a period of active duty from February 2003 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which declined to reopen a claim of entitlement to service connection for depression.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2011.  In September 2011, the Board clarified the issues on appeal as whether new and material evidence had been received to reopen a claim for service connection for PTSD and whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety.  Both claims were remanded for further development.  

In March 2013, the Board declined to reopen the claim for service connection for PTSD, but reopened the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, and remanded it for additional development.  That issue has been returned to the Board for appellate review.  

The Veteran submitted additional evidence directly to the Board in July 2013, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  There is no evidence that a psychosis was diagnosed in the one year timeframe after the Veteran's September 1997 discharge from active duty training and/or his May 2003 discharge from active duty service.  

2.  There is clear and unmistakable evidence showing that the Veteran's acquired psychiatric disorder preexisted his periods of active duty service.  

3.  There is clear and unmistakable evidence showing that the Veteran's acquired psychiatric disorder was not aggravated during either period of service and that any increase in severity of during service was due to its natural progression. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2010.  While the Board acknowledges that the letter post-dates the initial unfavorable decision issued by the RO in October 2008 as it pertained to a claim for service connection for depression, there is no prejudice to the Veteran as his claim, which was later recharacterized as reflected on the title page, was readjudicated in supplemental statements of the case dated in November 2010, April 2012 and June 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The duty to assist was also met in this case.  The available service treatment records are in the claims file and all pertinent VA and identified private treatment records, to include records from the Social Security Administration (SSA), have been obtained and associated with the file.  VA examinations with respect to the issue on appeal were obtained in January 2006 and July 2010, and an opinion that took into consideration the Veteran's claims folder and specific questions posed by the Board in its March 2013 remand was obtained from the July 2010 VA examiner in May 2013.  Each report will be discussed in greater detail below.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case in May 2013 is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's September 2011 remand instructions, as appropriate notice was provided to the Veteran, as discussed more fully above, and additional VA treatment records were obtained.  There was also substantial compliance with the Board's March 2013 remand instructions as VA sent the Veteran a letter in March 2013 to ascertain if he had any additional medical or lay evidence not currently of record and to provide him with the pertinent provisions of 38 C.F.R. §§ 3.306 (pertaining to claims involving aggravation of a preexisting condition); and the examiner who conducted the July 2010 VA examination provided an opinion that took into consideration the Veteran's claims folder and specific questions posed by the Board in its March 2013 remand in May 2013.  The Board acknowledges that VA did not send the Veteran a letter as required for his acquired psychiatric disorder claim based on in-service personal assault.  It finds there is no prejudice in proceeding, however, as the relevant regulatory provisions pertaining to in-service personal assault were provided in the supplemental statement of the case dated April 2012.  The Board also notes that the Veteran did not respond to the March 2013 letter that asked him to identify any additional evidence.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim remaining on appeal at this time.


Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression and anxiety, other than PTSD.  As noted in the Introduction, the Board declined to reopen a previously denied claim for entitlement to service connection for PTSD in March 2013.  

In filing his original claim in August 2005, the Veteran asserted that his psychiatric disorder was the result of being apart from his family and children when he was in basic training and thinking that he was all alone and that his girlfriend would cheat on him while he was gone.  See August 2005 VA Form 21-4138; statement in support of claim received in August 2005.  In a statement in support of claim received in July 2009, the Veteran asserted that his psychiatric disorder was the result of having drill sergeants yell and curse at him and make disparaging and demeaning statements about him, as well as grabbing him by the throat and throwing him up against a wall, and that this was the first time he was describing this treatment.  In a June 2010 statement, the Veteran asserted that after the first incident, he was called into the drill sergeants' office at least every other day and having the same things done.  He also asserted that he was sexually traumatized by some of his superiors and others that he was going through training with when he was allowed off post.  In June 2011, the Veteran testified that his traumatic in-service experiences occurred during his second period of active duty and asserted that he suffered an assault and that he continued to have psychiatric problems as a result.  See hearing transcript.  In an April 2012 statement in support of claim, the Veteran asserted that he did not have any psychiatric condition prior to his second period of active duty service and clarified that he was sexually assaulted by a couple people while at Ft. McCoy, which he did not report or address.  

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if preexisting, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (emphasis added).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id.  

With regard to the first period of active duty for training in this case, the Board notes that the advantage of the evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the Veteran to show that he became disabled from an injury or disease incurred or aggravated in line of duty during his period of active duty for training.  

With regard to the period of active duty, only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected." (Citing Bagby, 1 Vet. App. at 227)).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2012). 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).  

The Veteran's service treatment records from his period of active duty training in the Army National Guard between May 1997 and September 1997 include an October 1996 enlistment examination, which reveals the Veteran denied frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort, and which reveals that clinical evaluation of his psychiatric functioning was normal.  The service treatment records from his National Guard service are devoid of reference to complaint of, or treatment for, any psychiatric problems.  
Service personnel records dated after the Veteran's period of active duty training in the Army National Guard between May 1997 and September 1997 and his period of active duty from February 2003 to May 2003 reveal that he had unexcused absences in November 1997, December 1997 and January 1998, and that he was discharged on February 1, 1998, as a result of being an unsatisfactory participant.  See NGB Form 22.  

It appears that service treatment records from the Veteran's period of active duty from February 2003 to May 2003 are not available.  See October 2009 memorandum.  

The post-service mental health records associated with the Veteran's treatment are voluminous.  In pertinent part, the VA treatment records indicate that the Veteran reported a tumultuous childhood, to include being raised by his paternal grandparents at a young age due to his parents' use of drugs and alcohol; having possibly been kidnapped at one point by his mother before his grandparents were given legal custody; being diagnosed with attention deficit hyperactivity disorder (ADHD) during elementary school; being sexually abused by an adult male neighbor, though the age at which this allegedly occurred, as well as the length of time the abuse took place, varied in the treatment records; and using drugs prior to adulthood.  See e.g., January 2004 mental health psychiatric evaluation and management; July 2005 mental health addictions interdisciplinary assessment; July 2005 mental health provider note; December 2005 mental health psychiatric evaluation and management; April 2006 mental health psychological assessment; July 2008 psychology note; August 2009 psychology note.  In addition, the mental health records show that the Veteran has undergone several VA alcohol and drug treatment programs.  

The Veteran has undergone three VA examinations in conjunction with this claim.  During a January 2006 initial evaluation for PTSD examination, at which time his claims folder was available for review, the Veteran reported quitting the eleventh grade to take care of his children, which he did not; having a number of behavioral problems, especially regarding anger, not getting along with peers, and problems with authority; getting into a number of physical and verbal fights; attending nine different schools and being suspended approximately 50 times; and being diagnosed with, but never treated for, ADHD.  The Veteran also reported being sexually abused by a neighbor from the age of eight to the age of 14, two to three times a week.  At times, the neighbor held a gun to his head and told him that if he ever told anyone, he would kill him.  The examiner noted that this report was somewhat at odds with a July 2005 report in which the Veteran indicated that he was fondled one time by an older adult male neighbor at the age of 10 and that it was not an issue that bothered him.  The Veteran indicated that he had a very upsetting experience in basic training when he was assaulted by five drill sergeants.  He says that they were angry at him because he was running when he was supposed to be using crutches.  One drill instructor told him to go into the office; two drill instructors shut the door and were spitting on him.  They picked him up by the shirt and threw him up against the wall.  The Veteran did not think that he was physically injured by the assault, but reported that after his head hit the wall, he "blacked out."  Another incident happened a couple of weeks later when he was kicked in the groin by a peer.  Two drill instructors looked at him and laughed.  When the Veteran was asked if there was anything else that he found very upsetting about the military, he said that being activated and being away from his children was very upsetting.  The examiner noted that during a previous psychological evaluation, there was no mention whatsoever about being assaulted in service.  

Following a detailed examination and psychological testing, the January 2006 VA examiner provided Axis I diagnoses of depression, not otherwise specified; anxiety, not otherwise specified; and amphetamine dependence, in early remission by report, were made.  The examiner noted that there were some doubts with regards to the Veteran's credibility and reliability as psychometric tests had consistently indicated tendencies towards deliberate exaggeration of symptoms and previous psychology evaluation indicated the Veteran was malingering.  The examiner also noted that information offered that day was sometimes significantly different than information in other VA contacts.  The examiner also indicated that while the Veteran did report some symptoms of depression and anxiety that appear credible, the intensity could not be accurately assessed due to the unreliability of his self-report.  Moreover, he had had significant problems with amphetamine dependence.  The examiner summarized that while the Veteran did appear to have a number of significant personal problems, including a history of sexual abuse, long history of amphetamine dependence, unemployment, financial problems, legal problems, lack of permanent housing, and symptoms of anxiety and depression, there was no evidence that his problems were associated with his military service.  However, no actual opinion on the etiology of the diagnosed conditions was provided.  

The Veteran underwent a VA mental disorders examination in July 2010, at which time his claims folder was not available for review.  In addition to the diagnostic interview, the Veteran completed several psychological tests.  The examiner noted that electronic mental health provider notes had consistently indicated the following diagnoses: attention deficit/hyperactivity disorder, major depression, borderline and antisocial personality disorder traits, and methamphetamine dependence.  

In pertinent part, the Veteran reported that he was raised by his paternal grandparents since he was one or two years old and that he got along adequately with his grandparents until he became a teenager.  The examiner noted that at one point, the Veteran endorsed difficulties with anger and authority and at a later time, reported that he was stealing from his grandparents to pay for alcohol and drugs.  The Veteran also noted that at the age of 15 or 16, he moved in with his biological father for one and one-half years.  He stated that this relationship did not work out and his father became frustrated with the Veteran's use of marijuana.  The examiner noted that there were a number of inconsistencies between the Veteran's report that day regarding living with his father or contact with biological parents compared with other evaluations.  

The Veteran also reported being physically abused by his peers/acquaintances and that he was verbally and emotionally abused by his peers, family and teachers.  When prompted for specific situations and examples, the Veteran was vague.  The Veteran also endorsed sexual abuse by an older adult male neighbor beginning at the age of 15 or 16.  He elaborated by noting that this individual pulled a gun on him and that the abuse occurred on a number of occasions over one summer.  The examiner again noted that this was somewhat inconsistent with his initial report of the sexual abuse in 2005, during which he reported the abuse began at the age of 10 and consistent of being fondled on one occasion, and a 2007 report, during which he indicated the abuse began at the age of 15 and occurred for a couple of years.  The Veteran reported that he was "fondled, touched, violated in every way I could have been" while stationed at Ft. McCoy.  He reported that two individuals, a 1st sergeant and another soldier, engaged in this sexual assault, which occurred two weeks after he arrived when he had been out drinking at a bar with others and decided to go home because he felt ill.  The Veteran described it as "it was kind of a blackout type deal."  

Following a very detailed examination, to include psychological testing, Axis I diagnoses of major depressive disorder, recurrent, moderate; anxiety disorder, not otherwise specified; nicotine dependence; methamphetamine dependence, in early full remission; alcohol dependence, in early fully remission; cannabis dependence, in full sustained remission; and psychotic disorder, not otherwise specified, were made.  It was the examiner's opinion that it is less likely than not that the Veteran's psychiatric conditions were caused by his military service.  It was noted that the Veteran endorsed difficulties with depression prior to the military and endorsed childhood sexual abuse.  It was the examiner's opinion that it is as likely as not that the Veteran's pre-existing problems with depression worsened by his military experiences.  In addition to his perceptions of being mistreated while in the military, it was likely that the Veteran's pre-existing problems with depression were exacerbated by the alleged sexual assault.  The examiner also noted that to a large extent, the Veteran's problems with depression are likely exaggerated by the consequences of a significant history of substance abuse.  

The Veteran was incarcerated by the State of Minnesota in 2011.  Records from the Minnesota Department of Corrections were obtained.  Of note, during a September 2011 initial psychiatric assessment, the examiner noted that the Veteran did not have very credible reports in what little he was willing to discuss and that there was a significant discrepancy between his reports to the psychologist and his reports to the examiner, who believed the Veteran curtailed many of his answers about his military experience when he realized the examiner had past military experience.  A March 2012 psychiatric assessment noted that the Veteran was a little overly solicitous in his approach to the interviewer and seemed in some ways adjusting his responses according to what he thought the examiner wanted to hear.  
The Board remanded the claim in March 2013 in order to obtain an opinion from the July 2010 VA examiner that took into consideration the Veteran's claims folder and specific questions posed by the Board in its March 2013.  The requested opinion was obtained in May 2013 from the same examiner who had conducted the July 2010 VA examination.  See Disability Benefits Questionnaire (DBQ).  The claims folder was reviewed.  In answering the first question posed by the Board, namely whether the Veteran had an acquired psychiatric disorder that clearly and unmistakably pre-existed service, the examiner reported that although there is no formal pre-military records to indicate that the Veteran struggled with mental health problems prior to the military, specific documentation lended strong evidence to the examiner's opinion that the Veteran clearly and unmistakably had a mental health condition that pre-existed his military service.  The condition was likely depression and possibly difficulties with anxiety.  Additionally, the foundation and catalyst for personality pathology was rooted in childhood dysfunctional experiences.  The specific documentation relied upon by the May 2013 VA examiner included the January 2006 VA examination report, the July 2010 VA examination report, reports of sexual abuse during childhood (while noting that the Veteran had inconsistently reported the ages, frequency and emotional impact this abuse had had; nonetheless, a sexual trauma would likely impact an individual's overall mental health and esteem); and the tumultuous nature of the Veteran's early childhood (may have been kidnapped by one of his parents; that his parents had substance abuse problems; that he was raised by grandparents), while noting that early attachment difficulties likely play a role in the onset of characterological pathology and possibly depression.  

In answering the second question posed by the Board, namely whether the acquired psychiatric disorder clearly and unmistakably underwent an increases in severity beyond the natural progression of the disease during service, the examiner reported that while the Veteran had had long-standing personality pathology as well as symptoms of depression and anxiety, the severity and nexus of his symptoms cannot be accurately assessed due to the unreliability of his self-report.  As opined previously, the Veteran's difficulties with depression, personality pathology, and possibly anxiety (secondary to childhood trauma) began before the military and are supported by pre-military behaviors such as significant substance abuse, behavioral problems in school, anger, legal issues, difficulties with employment and authority figures, and problematic interpersonal relationships.  However, there was no evidence of performance declines, behavioral changes, substance use treatment, or other issues in service treatment records that would provide evidence to indicate that the pre-existing mental health problems increased in severity beyond the natural progression of the disease during service.  The military difficulties in service treatment records "unsatisfactory performance" are essentially consistent with pre-military difficulties and behaviors.  The examiner noted that while she determined in 2010 that the Veteran's pre-existing problems with depression worsened due to his military experiences, there was insufficient evidence in service treatment records and behavioral indications from medical records documenting information regarding the Veteran's military service that the Veteran's depression increased in severity.  It should be noted, however, that the Veteran had consistently referenced physically aggressive and verbally harassing treatment during the military; thus, it is probable to conceive that pre-existing problems with authority, self-esteem, trust, and nervousness were worsened by this alleged abuse.  However, given the lack of historical evidence to support exaggeration (beyond the natural progression), inconsistent reports of difficulties as well as continued and significant problems with amphetamine dependence, legal and financial problems, and personality pathology, it would be mere speculation in the absence of supporting evidence to opine that any psychiatric disorders were related to the physically aggressive and verbally harassing treatment from the military.  

In answering the third question posed by the Board, namely whether any current acquired psychiatric disorder was related to any incident of service, to include a personal assault, the examiner answered in the negative.  The examiner explained that the Veteran's psychiatric conditions are either pre-existing or co-morbid with other disorders to reasonably parcel apart.  The diagnosis of psychotic disorder, not otherwise specified, was assigned due to the significant paranoia endorsed by the Veteran.  However, it was unclear and there was inadequate information to make a more specific diagnosis regarding whether his paranoia is a personality style, mood congruent, or a result of changes in the brain secondary to significant substance use.  Nonetheless, these symptoms are less likely than not caused by or related to his military service/events.  In addressing the Board's request to state whether there is a clinical basis to support or doubt the lay history as provided by the Veteran with a fully reasoned explanation for such finding, the examiner reported that there was a substantial number of inconsistencies in the medical records, including information about stressors/assaults documented in VA examinations, reports of childhood sexual abuse, and the Veteran's hand-written stressor statements, which provide doubt about his reliability as a historian.  Besides the significant amount of inconsistent information documented, there was a change from the statements in support of claim, which documented distress related to concerns about being away from home and being "left alone" (2005) and the alleged physical/emotional assaults from superiors to a report of the sexual assaults.  Additionally, it was noted that the Veteran's recollection of the personal assault was sparse due to his significant intoxication at that time and not seeking medical treatment.  The examiner went on to say that although the report of military sexual trauma may take many years for some Veterans to disclose, given the significant inconsistencies in medical documentation, the absence of evidence to support behavioral changes both during the military and post-military, continued substance abuse after the military which resulted in continued legal, social and financial difficulties (similar to problems prior to the military), it is less likely than not that a personal assault was sustained.  This is not to state the incidence did not occur; however, given the lack or corroborating evidence to opine otherwise, stronger evidence exists to suggest there is no evidence to support the occurrence of a military personal assault.  

The preponderance of the evidence of record is against a finding that service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, is warranted.  As noted above, an October 1996 enlistment examination conducted prior to the Veteran's period of active duty training in the Army National Guard starting in May 1997 revealed that clinical evaluation of his psychiatric functioning was normal.  It also contained no findings related to any psychiatric problems or diagnoses.  Also noted above, service treatment records from the Veteran's period of active duty beginning in February 2003 are unavailable.  Although the veteran is not entitled to the presumption of soundness with regard to the period of active duty for training, the Board concludes that the presumption of soundness attaches in this case with regard to the period of active duty beginning in February 2003.  See 38 C.F.R. § 3.304(b); see also Gilbert, 26 Vet. App. at 52; Wagner, 370 F. 3d at 1096.   

The determinative question that remains to be resolved now is whether the presumption of soundness has been rebutted.  (The Board notes that, although there is no "presumption of soundness" to be rebutted with regard to the first period of active duty for training, if there is clear and unmistakable evidence of a pre-existing condition to rebut the presumption of soundness, there will also be sufficient evidence to show that the disorder pre-existed the first period of service because that requires only a showing by a preponderance of the evidence, a lesser evidentiary burden.)  The Board finds that it has.  While there is no indication of a psychiatric disability on entrance for either the Veteran's period of active duty training in the Army National Guard or active duty service, the clear and unmistakable evidence of record clearly establishes that the Veteran had a psychiatric disorder that preexisted his periods of service.  More specifically, the examiner who provided the opinion in the May 2013 DBQ determined that although there was no formal pre-military records to indicate that the Veteran struggled with mental health problems prior to the military, specific documentation in the claims folder lended strong evidence to the examiner's opinion that the Veteran clearly and unmistakably had a mental health condition that pre-existed his military service.  This determination is afforded high probative value as it is supported by adequate rationale and, as noted by the examiner, is based on specific documentation located in the claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  It is also supported by the Veteran's lay assertions in this case, to include his reports of a tumultuous childhood, to include being sexually abused by an adult male neighbor, and his report of being diagnosed with ADHD during elementary school, which the Board notes is a psychiatric disorder listed in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran had a psychiatric disability that preexisted his periods of service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The crux of the case now falls on whether there a is clear and unmistakable evidence that the preexisting mental health condition was not aggravated during service.  As noted above, the government may show a lack of aggravation by establishing that there was no increase in disability during service or by showing that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002).

The only opinion that addresses this question is that provided by the May 2013 examiner.  As discussed in more detail above, the May 2013 VA examiner essentially determined that the severity and nexus of the Veteran's symptoms of depression and anxiety cannot be accurately assessed due to the unreliability of his self-report, but that there was no evidence, to include in the form of performance declines, behavioral changes, substance use treatment, or other issues in service treatment records, that would provide evidence to indicate that the pre-existing mental health problems increased in severity beyond the natural progression of the disease during service.  The examiner noted that the Veteran's difficulties in service in the form of his "unsatisfactory performance" were essentially consistent with pre-military difficulties and behaviors.  The examiner also noted, while acknowledging that it was probable the Veteran's pre-existing problems with authority, self-esteem, trust, and nervousness were worsened by the abuse he alleged took place during service, there was no evidence to support exaggeration of the pre-existing problems (beyond the natural progression) and that the Veteran gave inconsistent reports of his difficulties.  Given the fact that a rationale based on evidence specific to the Veteran was provided, the opinion is afforded high probative value.  Prejean, 13 Vet. App. at 448-9.  

Given the probative opinion provided by the May 20134 examiner that there was no evidence to support a finding that the Veteran's preexisting mental health condition worsened beyond its natural progression during service, there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder existed prior to his periods of active military service and was not aggravated during his periods of active military service.  Accordingly, service connection is not warranted based on aggravation during either period of service, and the claim must be denied.  

The Board also finds that there is no evidence that a psychosis was diagnosed in the one year timeframe after his May 2003 discharge from active duty service.  (That presumption is not available following the period of active duty for training.)  Accordingly, service connection is also not warranted on a presumptive basis in relation to either period of service.  See 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


